DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on 02/26/2021, with respect to claims 1-17 have been fully considered and persuasive. Due to the current amendment to the Claims and persuasive arguments, the rejections under U.S.C. 103 are withdrawn. Therefore, the rejections addressed in the previous office action has been withdrawn and claims 1-17 are allowed.

Allowable Subject Matter
Claims 1-17 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the prior arts of the record do not teach or fairly suggest an encapsulation device for operating a sensor in an explosive atmosphere, the encapsulation device comprising, in combination with the other recited elements, a quenching volume arranged to extend along an inner side of the protective housing and filled with a filling material, the quenching volume at least partially surrounding the receiving space; and a gas-permeable filter element, which is disposed between the quenching volume and the receiving space and bounds the quenching volume with respect to the receiving space. 

With regard to Claim 15, the prior arts of the record do not teach or fairly suggest a method for operating a heatable sensor in an explosive atmosphere, the method comprising, in 

Claims 2-14 and 16-17 are allowed by virtue of their dependence from Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861